 

Exhibit 10.1

 

LIMITED DURATION WAIVER AGREEMENT AND AMENDMENT

 

This LIMITED DURATION WAIVER AGREEMENT AND AMENDMENT (this “Limited Duration
Waiver Agreement”) is dated as of January 25, 2008, and is entered into by and
among KIMBALL HILL, INC., an Illinois corporation (the “Borrower”), the
Guarantors (defined below), the Lenders (defined below) signatory hereto, and
HARRIS N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders.

 

RECITALS:

 

WHEREAS, the Borrower, the Guarantors party thereto from time to time (the
“Guarantors”), the Lenders party thereto from time to time (the “Lenders”), the
Administrative Agent, Bank of America, N.A., as the Syndication Agent, KeyBank
National Association and Wachovia Bank, National Association, as the
Co-Documentation Agents, and BMO Capital Markets and Banc of America Securities,
LLC, as the Co-Lead Arrangers and the Joint Book Runners, have entered into that
certain Amended and Restated Credit Agreement dated as of August 10, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; each capitalized term used herein and not otherwise defined
shall have the meanings ascribed to such term in the Credit Agreement); and

 

WHEREAS, attached hereto (i) as Schedule 1 is a list of Defaults and Events of
Default under the Credit Agreement of which senior management of the Borrower
has knowledge as of the date hereof (the “Credit Agreement Defaults”), (ii) as
Schedule 2 is a list of all breaches and defaults of the Borrower or any of the
Guarantors that have occurred and are continuing under agreements evidencing or
securing Indebtedness for Borrowed Money (other than under the Credit Agreement)
and of which the senior management of the Borrower has knowledge (the “Borrowed
Money Defaults”), and (iii) as Schedule 3 is a list of all written notices
received by senior management of the Borrower of breaches and defaults that have
occurred and are continuing of obligations of the Borrower or any of the
Guarantors under material agreements (other than agreements covered by clauses
(i) and (ii) of this paragraph) which, if not performed in accordance with the
terms thereof, could reasonably be expected to result in a Material Adverse
Effect (the “Material Agreement Defaults”); and

 

WHEREAS, the Borrower has asked the Lenders to temporarily waive their rights,
remedies and options under the Credit Agreement as a consequence of the Credit
Agreement Defaults and to amend certain provisions of the Credit Agreement, as
set forth in this Limited Duration Waiver Agreement; and

 

WHEREAS, the Lenders are willing to temporarily waive the Credit Agreement
Defaults, subject to the terms and conditions set forth in this Limited Duration
Waiver Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION I. DEFINITIONS

 

1.1. The following terms used in this Limited Duration Waiver Agreement shall
have the meanings set forth below:

 

“Borrowed Money Defaults” is defined in the recitals.

 

“Credit Agreement Defaults” is defined in the recitals.

 

“Effective Date” is defined in Section 6.3 hereof.

 

“Event of Termination” shall mean the earlier of (i) 5:00 p.m. (Chicago,
Illinois time) on March 14, 2008 or (ii) if prior thereto, any of the following
has occurred and is continuing and the Administrative Agent, acting at the
direction of the Required Lenders, terminates the Limited Duration Waiver
Agreement by giving notice to the Borrower and the Guarantors:

 

(a)          the occurrence of any Default or Event of Default other than
(i) the Credit Agreement Defaults, (ii) the Borrowed Money Defaults or (iii) the
Material Agreement Defaults (unless, except in the case of the First Bank and
Trust revolving credit loan dated as of February 28,2007 for the reasons set
forth in Schedule 2), the agreement under which a Borrowed Money Defaults or a
Material Agreement Defaults exists has been accelerated or remedies to enforce
(through judicial process) the performance thereof have been commenced against
the Borrower or one or more of the Guarantors);

 

(b)         the failure of the Borrower or any of the Guarantors to comply with
any term, condition or covenant set forth in this Limited Duration Waiver
Agreement;

 

(c)          any representation or warranty made by the Borrower or any of the
Guarantors under this Limited Duration Waiver Agreement shall be false or
materially misleading as of the date made or deemed remade; or

 

(d)         the date on which the Borrower, the Guarantors, the Administrative
Agent and the Lenders enter into a modification of the Credit Agreement which
expressly provides for a termination of this Limited Duration Waiver Agreement.

 

“Loan Party” means the Borrower and the Guarantors.

 

“Material Agreement Defaults” is defined in the recitals.

 

“Termination Date” means 5:00 p.m. (Chicago, Illinois time) on the date upon
which an Event of Termination first occurs.

 

1.2. Unless the context of this Limited Duration Waiver Agreement requires
otherwise, references to the plural include the singular, references to the
singular include the plural and the term “including” is not limiting. The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Limited
Duration Waiver Agreement refer to this Limited Duration Waiver Agreement

 

2

--------------------------------------------------------------------------------


 

as a whole and not to any particular provision hereof. Section, subsection and
clause references herein are to this Limited Duration Waiver Agreement unless
otherwise specified.

 

SECTION 2. DEFAULTS; AND AGREEMENT TO LIMITED WAIVER AND AUTHORIZATION

 

2.1. The Borrower and each of the Guarantors acknowledge and agree that the
Credit Agreement Defaults have occurred and are continuing, and as a result
thereof, the Lenders are entitled to exercise their rights, remedies and options
against the Borrower, the Guarantors and the Collateral. The Borrower and each
of the Guarantors acknowledge and agree that the exercise of such rights,
remedies and options by the Lenders or the Administrative Agent on their behalf
is not subject to any offsets or defenses by the Borrower or the Guarantors to
their obligations under the Loan Documents, and that neither the Borrower nor
the Guarantors have any claims or counterclaims against the Lenders or the
Administrative Agent; provided, however, that if permitted under applicable law,
the foregoing shall not affect the rights of third parties that are not
Affiliates of the Borrower or the Guarantors from making derivative or
independent claims against the Lenders or the Administrative Agent on behalf of
the Borrower or the Guarantors or otherwise.

 

2.2. From and after the Effective Date until the existence of an Event of
Termination, the Administrative Agent and the Lenders hereby agree to
temporarily waive the Credit Agreement Defaults, subject to the terms of this
Limited Duration Waiver Agreement. Upon the occurrence of an Event of
Termination, the limited duration waivers set forth herein and the amendments
set forth in Section 3.2 shall be void ab initio and the Credit Agreement
Defaults shall be deemed to exist from and after January 5, 2008.

 

2.3. Except as expressly provided herein, the execution and delivery of this
Limited Duration Waiver Agreement shall not: (a) constitute an extension or
modification of the Credit Agreement or the other Loan Documents; (b) extend the
terms of the Credit Agreement or the due date of any of the Obligations; or
(c) give rise to any obligation on the part of the Administrative Agent or the
Lenders to extend or modify any term or condition of the Credit Agreement or any
of the other Loan Documents.

 

SECTION 3. AMENDMENTS AND MODIFICATIONS TO THE LOAN DOCUMENTS

 

Notwithstanding anything to the contrary set forth in the Credit Agreement or
the other Loan Documents, the following provisions shall apply:

 

3.1. From and after the Effective Date:

 

(a)          The Revolving Credit Commitments are reduced to $400.0 million.

 

(b)         The Borrower shall have no right to require any Facility Increase.

 

3.2. From and after the Effective Date until the Termination Date:

 

3

--------------------------------------------------------------------------------


 

(a)                                  All rights of the Borrower and the
Guarantors under the Loan Documents that are restricted or prohibited during
such time as a Default or Event of Default has occurred and is continuing shall,
except as expressly set forth in this Section 3, be restricted or prohibited as
if an Event of Default has occurred and is continuing from and after January 5,
2008.

 

(b)                                 Except as set forth in clause (h) below, Net
Cash Proceeds of all Dispositions shall be deposited by the Borrower into a cash
collateral account to be designated by the Administrative Agent and under the
dominion and control of the Administrative Agent and such proceeds (or portions
thereof) shall be, in the Administrative Agent’s sole discretion, (x) made
available to the Borrower for general corporate purposes or (y) applied against
outstanding Obligations in accordance with Section 3.1 of the Credit Agreement.

 

(c)                                  The Borrower is permitted to obtain a
Borrowing in the form of advanced Loans only from the Effective Date and prior
to an Event of Termination in the aggregate principal amount of $10.0 million.
Additional advances of Loans in excess of $10.0 million, not to exceed an
incremental $5.0 million in the aggregate shall be permitted if on or before
January 3 I, 2008 the Borrower provides to the Administrative Agent a 13-week
cash flow forecast in form reasonably satisfactory to the Administrative Agent
and such forecast demonstrates that the Borrower has or thereafter will have
additional liquidity needs, in which case, such additional advances of Loans
will be made available to the Borrower, not to exceed an incremental $5.0
million in the aggregate (i.e. from the Effective Date and prior to an Event of
Termination, $15.0 million in the aggregate) (it being understood that any
portion of the Net Cash Proceeds deposited by the Borrower in the cash
collateral account referred to above that are made available to the Borrower for
the purpose set forth in clause (x) of Section 3.2 shall not reduce such $15.0
million aggregate amount).

 

(d)                                 No Letters of Credit in excess of $1.0
million shall be issued or extended and no Swing Loans shall be made (it being
understood that advances of the $15.0 million aggregate amount set forth in
Section 3.4 shall be reduced by the face amount of any Letters of Credit that
are issued or extended and outstanding from and after the Effective Date and
prior to an Event of Termination, as the case may be).

 

(e)                                  Notwithstanding the Credit Agreement
Defaults, releases under the fourth sentence of clause (b) of Section 4.8 of the
Credit Agreement may be made by the Administrative Agent in its reasonable
discretion so long as no Default or Event of Default (other than the Credit
Agreement Defaults) have occurred and are continuing.

 

(f)                                    Clause (b) of Section 7.1 of the Credit
Agreement shall be amended to provide that “no Default or Event of Default
(other than the Credit Agreement Defaults) shall have occurred and be continuing
or would occur as a result of such Credit Event.”

 

(g)                                 No other Indebtedness shall be incurred by
the Borrower or any of the Guarantors under clause (b), clause (d) (unless such
Indebtedness is evidenced by one or more notes that have have been pledged to
the Administrative Agent for the benefit of the Lenders and such notes have been
delivered to the Administrative Agent), clause (g) or clause (h) of Section 8.7
of the Credit Agreement, and no Liens shall be granted by the Borrower with
respect thereto.

 

4

--------------------------------------------------------------------------------


 

(h)                                 Notwithstanding the Credit Agreement
Defaults, the restrictions in Section 8.10 shall not apply to or operate to
prevent the sales, conveyances, transfers or Dispositions permitted by clauses
(a), (c) (but only if such Subsidiary is a Wholly-owned Subsidiary), (e),
(f) (but only as to model Housing Units), or (h) of said Section or the mergers
permitted by clause (b) of said Section (but only if such Subsidiary is a
Wholly-owned Subsidiary and it being understood that such merger shall not
extinguish the Borrower’s and Guarantor’s obligations under the Loan Documents);
provided, however, that notwithstanding the foregoing, all Net Proceeds received
by the Borrower under Section 1.8(b) of the Credit Agreement (other than amounts
received in connection with sales and conveyances permitted under clause (a) of
Section 8.10 of the Credit Agreement) shall be deposited by the Borrower into
the account designated by the Administrative Agent pursuant to clause (b) of
this Section 3.2 and held and applied as set forth in said clause (b).

 

(i)                                     The proviso in Section 8.20 of the
Credit Agreement shall be amended to add “(other than the Credit Agreement
Defaults)” after the word “exists” in such proviso.

 

(j)                                     For the fiscal quarters ending
September 30, 2007 and December 31, 2007, the covenant levels in clauses (a),
(b), (c), (e) and (f) of Section 8.22 of the Credit Agreement shall be amended
to be the levels for such covenants set forth on Schedule 4. Clause (g) of
Section 8.22 of the Credit Agreement shall be amended to provide that the
Borrower shall not, at any time, permit Liquidity to be less than $1.0 million.

 

(k)                                  From and after the Effective Date through,
but not including, the date on which an Event of Termination occurs, all Loans
(other than existing Eurodollar Loans until the expiration of the relevant
Interest Period) shall bear interest at the Base Rate.

 

(1)                                  Until the expiration of the relevant
interest period, the Applicable Margin with respect to existing Eurodollar Loans
shall be Level IV.

 

(m)                               From and after January 5, 2008, the Applicable
Margin with respect to the Commitment Fee shall be Level IV.

 

(n)                                 The Borrower shall have no option to request
that any Loans bear interest at a rate based upon the LIBOR Index Rate, and upon
the expiration of the relevant Interest Period, all outstanding Eurodollar Loans
shall automatically be converted to Base Rate Loans (and for purposes of
Section 1.5 of the Credit Agreement, this Limited Duration Waiver Agreement
shall constitute a notice by the Borrower that all outstanding Eurodollar Loans
shall be so converted and that this notice is acceptable to the Administrative
Agent).

 

(o)                                 Notwithstanding anything to the contrary set
forth in Footnote I of the Form of Borrowing Base Certificate attached as
Exhibit E to the Credit Agreement, if an Appraisal has not yet been completed
under clause (b) of Section 4.7 of the Credit Agreement with respect to a
Borrowing Base Property, the valuation of such Borrowing Base Property shall be
that set forth in the most recent Borrowing Base Certificate delivered by the
Borrower until the Appraised Value for such Borrowing Base Property is
established under clause (a) of Section 5.1 of this Limited Duration Waiver
Agreement.

 

5

--------------------------------------------------------------------------------

 

 

 


 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

In consideration of the limited agreement of Administrative Agent and the
Lenders to temporarily waive the Credit Agreement Defaults as expressly set
forth herein and to continue to fund the Revolving Loans and issue and
participate in Letters of Credit as set forth in this Credit Agreement, each
Loan Party hereby represents and warrants to Administrative Agent and the
Lenders as follows:

 

4.1. The execution, delivery and performance of this Limited Duration Waiver
Agreement by such Loan Party are within its power and have been duly authorized
by all necessary action, and this Limited Duration Waiver Agreement constitutes
a valid and legally binding agreement, enforceable against such Loan Party in
accordance with its terms.

 

4.2. All Loan Documents to which such Loan Party is a party, including the
Credit Agreement, constitute valid and legally binding obligations of such Loan
Party, enforceable against such Loan Party in accordance with the terms thereof
and each Loan Party hereby ratifies and reaffirms its obligations under each
Loan Document which is applicable to or binding on such Loan Party.

 

4.3. Except as contemplated by this Limited Duration Waiver Agreement, neither
any Loan Party nor any Subsidiary of any Loan Party is in violation in any
respect of (a) any term of its charter, bylaws or other constitutive documents
or (b) any term in any material agreement or other material instrument to which
it is a party or by which it or any of its property may be bound, in each case
where such violation, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

4.4. After giving effect to the provisions of this Limited Duration Waiver
Agreement, the representations and warranties of the Borrower contained in
Section 6 of the Credit Agreement are true and correct as though made on and as
of such date (except to the extent that such representations and warranties
relate to an earlier date, in which case they are true and correct as of such
date, and disregarding any breaches or adverse effects arising out of the Credit
Agreement Defaults, Borrowed Money Defaults or Material Agreement Defaults or
any of the other matters expressly set forth in this Limited Duration Waiver
Agreement); provided, however, that no Default or Event of Default exists other
than the Credit Agreement Defaults.

 

4.5. Attached hereto (i) as Schedule 1 is a list of the Credit Agreement
Defaults of which senior management of the Borrower has knowledge as of the date
hereof, (ii) as Schedule 2 is a list of the Borrowed Money Defaults of which the
senior management of the Borrower has knowledge as of the date hereof, and
(iii) as Schedule 3 is a list of all Material Agreement Defaults.

 

SECTION 5. COVENANTS AND AGREEMENTS

 

5.1. In order to induce Administrative Agent and the Lenders to enter into this
Limited Duration Waiver Agreement, the Borrower and each of the Guarantors
covenant and agree as follows:

 

6

--------------------------------------------------------------------------------


 

(a)          Updated Appraisals are being obtained for each of the Borrowing
Base Properties, and to the extent that the methodology set forth in an updated
Appraisal has been approved by the Borrower and the Administrative Agent, the
Appraised Value set forth therein shall be that which is used for the Borrowing
Base Property covered thereby in the Borrowing Base Certificate that is to be
delivered from time to time after the Effective Date by the Borrower pursuant to
clause (a) of Section 8.5 of the Credit Agreement.

 

(b)         On or before January 31, 2008, the Borrower shall deliver a 13-week
cash flow forecast in form reasonably acceptable to the Administrative Agent.

 

(c)          On or before February 8, 2008, certain members of the Borrower’s
senior management and the Borrower’s advisors shall be available for a telephone
conference call to update the Administrative Agent and the Lenders on the
Borrower’s cash flows and discuss generally the Borrower’s financial advisor’s
business plan review process.

 

(d)         On or before February 29, 2008, the Borrower shall deliver to the
Administrative Agent a report on the Borrower’s business plan in form and
substance satisfactory to the Administrative Agent.

 

(e)          On or about March 7, 2008, certain members of the Borrower’s senior
management and the Borrower’s financial and legal advisors shall be available
for an in-person meeting with the Lenders and the Administrative Agent at a
location designated by the Administrative Agent in Chicago, Illinois, at which
meeting the Borrower and such advisors shall discuss the Borrower’s business
plan and other issues as the Administrative Agent and the Lenders may reasonably
request.

 

(f)            The Borrower shall continue to have engaged a financial
consultant approved by the Lenders pursuant to terms reasonably acceptable to
the Administrative Agent (it being understood that Alvarez & Marsal North
America, LLC is acceptable to the Lenders) from and after the Effective Date
through and including the date upon which an Event of Termination has occurred.

 

(g)         The Borrower shall cooperate with the Administrative Agent in its
review of the Liens on the Collateral.

 

(h)         The running of any time period of statute of limitations shall be
tolled during the period commencing on the Effective Date of this Limited
Duration Waiver Agreement and ending on the Termination Date.

 

7

--------------------------------------------------------------------------------


 

(i)             The acceptance by the Administrative Agent or any of the Lenders
of any payments made by or on behalf of any Loan Party prior to or on or after
the Termination Date, and the application of such payments by the Administrative
Agent or the Lenders, shall not in any way be considered to be a cure of any
Default or Event of Default (including the Credit Agreement Defaults), a
discharge by any of the Loan Parties thereunder or with respect thereto, or an
estoppel, acceptance of course of conduct or further waiver thereunder by the
Lenders or the Administrative Agent on their behalf.

 

SECTION 6. MISCELLANEOUS

 

6.1. ACKNOWLEDGMENT OF OBLIGATIONS AND VALIDITY AND ENFORCEABILITY OF LOAN
DOCUMENTS. Except as expressly set forth herein, the Credit Agreement and other
Loan Documents shall remain in full force and effect. Each Loan Party expressly
acknowledges and agrees that:

 

(a)          as of January 14, 2008, the total aggregate outstanding amount of
principal under the Credit Agreement with respect to the Revolving Loans, the
Swing Loans and the Letters of Credit is $321,988,242.07 (the “Prior Loans
Principal Amount”), and the Prior Loans Principal Amount has accrued, and
continues to accrue, interest at the rates provided in the Credit Agreement;

 

(b)         the Credit Agreement, the other Loan Documents and the Obligations
under the Loan Documents, including the Prior Loans Principal Amount, are valid
and enforceable by Administrative Agent, the L/C Issuer and the Lenders, and
each Loan Party expressly ratifies and reaffirms its obligations under the
Credit Agreement and other Loan Documents to which it is a party, free and clear
of all defenses, offsets, counterclaims and adjustments of any kind or nature;
provided, however, that if permitted under applicable law, the foregoing shall
not affect the rights of third parties that are not Affiliates of the Borrower
or the Guarantors from making derivative or independent claims against the
Lenders or the Administrative Agent on behalf of the Borrower or the Guarantors
or otherwise; and

 

(c)          Each Loan Party agrees that it shall not dispute the validity or
enforceability of the Credit Agreement and other Loan Documents or any of its
obligations thereunder, or the validity, perfection, priority, enforceability or
extent of Administrative Agent’s Lien against any item of Collateral. No Loan
Party has any knowledge of any challenge to Administrative Agent’s or any
Lender’s claims arising under the Loan Documents, or to the effectiveness of the
Loan Documents.

 

6.2. EXPENSES. All reasonable fees and expenses of the Administrative Agent in
connection with the Defaults, Events of Default, preparation of outlines of
proposed terms and the execution and delivery of this Limited Duration Waiver
Agreement shall be paid in full promptly after submission by the Administrative
Agent of invoices (with reasonable back-up documentation), including, without
limitation, the fees, costs and expenses of appraisers and counsel to the
Administrative Agent.

 

6.3. CONDITIONS PRECEDENT. This Limited Duration Waiver Agreement shall become
effective and be deemed effective as of January 5, 2008 until the existence of
an Event of

 

8

--------------------------------------------------------------------------------


 

Termination (the “Effective Date”), upon the occurrence of each of the
following, to the satisfaction of Administrative Agent (or waived by the
Administrative Agent in its sole discretion) on or before 5:00 pm (Chicago,
Illinois time) on January 18, 2008:

 

(a)          The Administrative Agent shall have received counterparts of this
Limited Duration Waiver Agreement, duly executed and delivered by the required
parties hereto; and

 

(b)         The Administrative Agent shall have received, for the benefit of the
Lenders that have delivered their executed counterpart to this Limited Duration
Waiver Agreement on or before 5:00 pm (Chicago, Illinois time) on January 24,
2008, in accordance with their respective pro rata shares of the Revolving
Credit Commitment (after giving effect to the reduction thereto on the Effective
Date), a fee in the amount of twenty-five basis points times the principal
amount of such Lender’s Revolving Credit Commitment, which fee shall be earned
and due and payable on the date hereof, and after payment, such fee shall be
non-refundable; and

 

(c)          The Administrative Agent shall have received such other information
and documents as Administrative Agent may request, in form and substance
reasonably satisfactory to Administrative Agent.

 

6.4. AMENDMENTS. No amendment or modification of any of the Loan Documents or
the provisions of this Limited Duration Waiver Agreement shall be effective
without the written agreement of Administrative Agent and, as applicable under
Section 13.13 of the Credit Agreement, the Lenders or the Required Lenders, and
no termination or waiver of any provision of this Limited Duration Waiver
Agreement, or consent to any departure by any Loan Party therefrom, shall in any
event be effective without the written concurrence of Administrative Agent and,
as applicable under Section 13.13 of the Credit Agreement, the Lenders or the
Required Lenders. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.

 

6.5. DEFAULT WAIVER. The Administrative Agent’s and the Lenders’ failure, at any
time or times hereafter, to require strict performance by Loan Parties with any
provision or term of this Limited Duration Waiver Agreement shall not affect or
diminish any right of Administrative Agent or the Lenders thereafter to demand
strict compliance and performance therewith. Any suspension or waiver by
Administrative Agent and the Lenders of the Credit Agreement Defaults or any
other Default or Event of Default shall not, except as expressly set forth
herein, suspend, waive or affect the Credit Agreement Defaults or any other
Default or Event of Default, whether the same is prior or subsequent thereto and
whether of the same or of a different kind or character. None of the
undertakings, agreements, warranties, covenants and representations of any Loan
Party contained in the Credit Agreement or any of the other Loan Documents, and
no Default or Event of Default, shall be deemed to have been suspended or waived
by Administrative Agent and the Lenders unless such suspension or waiver is in
writing and signed by Administrative Agent and, as applicable under
Section 13.13 of the Credit Agreement, the Lenders or the Required Lenders.

 

6.6. SOLE BENEFIT OF PARTIES. This Limited Duration Waiver Agreement is solely
for the benefit of the parties hereto and their respective successors and
assigns, and no other Person

 

9

--------------------------------------------------------------------------------


 

shall have any right, benefit or interest under or because of the existence of
this Limited Duration Waiver Agreement.

 

6.7. TIME OF THE ESSENCE. Time shall be of the essence with respect to the
performance by the Borrower and the Guarantors of all of their respective
obligations under this Limited Duration Waiver Agreement.

 

6.8. SECTION TITLES. The section titles contained in this Limited Duration
Waiver Agreement are included for the sake of convenience only, shall be without
substantive meaning or content of any kind whatsoever, and are not a part of the
agreement between the parties.

 

6.9. NO WAIVER; REMEDIES. No course of dealing between the Borrower or any
Guarantor and Administrative Agent or any Lender and no delay or omission by
Administrative Agent or the Lenders in exercising any right or remedy under this
Limited Duration Waiver Agreement or the other Loan Documents or with respect to
any Obligations shall operate as a waiver thereof or of any other right or
remedy, and no single or partial exercise thereof shall preclude any other or
further exercise thereof or the exercise of any other right or remedy. All
rights and remedies of Administrative Agent and the Lenders are cumulative.

 

6.10. SUCCESSORS AND ASSIGNS. The Administrative Agent, the Lenders and the Loan
Parties, as used herein, shall include the successors or assigns of those
parties, except that no Loan Party shall have the right to assign its rights
hereunder or any interest herein.

 

6.11. FURTHER ASSURANCES. From time to time, each Loan Party shall take such
action and execute and deliver to Administrative Agent such additional
documents, instruments, certificates and agreements as Administrative Agent may
reasonably request to effectuate the purposes of this Limited Duration Waiver
Agreement and the other Loan Documents.

 

6.12. SEVERABILITY. The provisions of this Limited Duration Waiver Agreement are
independent of and separable from each other, and no such provision shall be
affected or rendered invalid or unenforceable by virtue of the fact that for any
reason any other such provision may be invalid or unenforceable in whole or in
part. If any provision of this Limited Duration Waiver Agreement is prohibited
or unenforceable in any jurisdiction, such provision shall be ineffective in
such jurisdiction only to the extent of such provision or unenforceability, and
such prohibition or unenforceability shall not invalidate the balance of such
provision to the extent it is not prohibited or unenforceable nor render
prohibited or unenforceable such provision in any other jurisdiction.

 

6.13. ENTIRE AGREEMENT. This Limited Duration Waiver Agreement and the other
Loan Documents constitute the entire agreement and understanding between the
parties hereto with respect to the Credit Agreement Defaults and supersede all
prior negotiations, understandings and agreements between such parties with
respect thereto.

 

6.14. RESOLUTION OF DRAFTING AMBIGUITIES. Each Loan Party acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery of this Limited Duration Waiver Agreement, that it and its counsel
reviewed and participated in the preparation and negotiation hereof and thereof
and that any rule of construction to the effect that

 

10

--------------------------------------------------------------------------------


 

ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation hereof or thereof.

 

6.15. APPLICABLE LAW. THIS LIMITED WAIVER AGREEMENT, AND THE RIGHTS AND DUTIES
OF THE PARTIES HERETO, SHALL BE CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF ILLINOIS.

 

6.16. WAIVER OF BOND. EACH LOAN PARTY WAIVES THE POSTING OF ANY BOND OTHERWISE
REQUIRED OF ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH ANY JUDICIAL
PROCESS OR PROCEEDING OR TO ENFORCE ANY JUDGMENT OR OTHER COURT ORDER ENTERED 1N
FAVOR OF ADMINISTRATIVE AGENT OR ANY LENDER OR TO ENFORCE BY SPECIFIC
PERFORMANCE, ANY TEMPORARY RESTRAINING ORDER, PRELIMINARY OR PERMANENT
INJUNCTION, OR THIS LIMITED WAIVER AGREEMENT.

 

6.17. CONSULTATION WITH COUNSEL. EACH LOAN PARTY ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED BY ITS OWN LEGAL COUNSEL IN CONNECTION ITS EXECUTION OF THIS LIMITED
WAIVER AGREEMENT AND THE OTHER LOAN DOCUMENTS, THAT IT HAS EXERCISED INDEPENDENT
JUDGMENT WITH RESPECT TO THIS LIMITED WAIVER AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AND THAT IT HAS NOT RELIED ON ADMINISTRATIVE AGENT OR ANY LENDER OR
ON ADMINISTRATIVE AGENT’S OR ANY LENDER’S COUNSEL FOR ANY ADVICE WITH RESPECT TO
THIS LIMITED WAIVER AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

6.18. COUNTERPARTS. This Limited Duration Waiver Agreement may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
of which, taken together, shall constitute one and the same agreement. In
proving this Limited Duration Waiver Agreement in any judicial proceedings, it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom such enforcement is sought. Any signatures
delivered by a party by facsimile transmission or by electronic mail
transmission shall be deemed an original signature hereto.

 

6.19. LOAN DOCUMENT. This Limited Duration Waiver Agreement shall be deemed a
Loan Document for all purposes.

 

[Remainder of page intentionally left blank.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Limited Duration Waiver
Agreement to be executed as of the date first set forth above, by their
respective duly authorized officers.

 

 

“BORROWER”

 

 

 

KIMBALL HILL, INC., an Illinois corporation

 

 

 

By:

/s/ C. Kenneth Love

 

 

C. Kenneth Love

 

 

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

“GUARANTORS”

 

 

 

CACTUS HILLS, LLC

 

KIMBALL HILL HOMES TEXAS

 

INVESTMENTS, L.L.C.

 

KIMBALL HILL HOMES TEXAS

 

OPERATIONS, L.L.C.

 

KIMBALL HILL TEXAS INVESTMENT

 

COMPANY, L.L.C.

 

KIMBALL HILL FAR EAST DETROIT, LLC

 

KH FINANCIAL HOLDING COMPANY

 

KHH TEXAS TRADING COMPANY L.P.

 

KIMBALL HILL HOMES AUSTIN, L.P.

 

KIMBALL HILL HOMES CALIFORNIA, INC.

 

KIMBALL HILL HOMES DALLAS, L.P.

 

KIMBALL HILL HOMES FLORIDA, INC.

 

KIMBALL HILL HOMES HOUSTON, L.P.

 

KIMBALL HILL HOMES ILLINOIS, LLC

 

KIMBALL HILL HOMES NEVADA, INC.

 

KIMBALL HILL HOMES OHIO, INC.

 

KIMBALL HILL HOMES OREGON, INC.

 

KIMBALL HILL HOMES REALTY FLORIDA, INC.

 

KIMBALL HILL HOMES SAN ANTONIO, L.P.

 

KIMBALL HILL HOMES TEXAS, INC.

 

KIMBALL HILL HOMES WASHINGTON, INC.

 

KIMBALL HILL HOMES WISCONSIN, INC.

 

NATIONAL CREDIT AND GUARANTY

 

CORPORATION

 

RIVER OAKS REALTY, L.P.

 

18TH AND PEORIA, LLC

 

KIMBALL HILL URBAN CENTERS, L.L.C.

 

KIMBALL HILL URBAN CENTERS CHICAGO ONE, L.L.C.

 

KIMBALL HILL URBAN CENTERS CHICAGO TWO, L.L.C.

 

KIMBALL HILL STATEWAY, INC.

 

KIMBALL HILL BELLEVUE RANCH, LLC

 

KIMBALL HILL SHELDON LAKES, LLC

 

KIMBALL HILL VILLAGES, LLC

 

KH INGHAM PARK SOUTH, LLC

 

KH SRAV II, LLC

 

RIVER OAKS HOMES, LLP

 

PARKVIEW LIMITED PARTNERSHIP

 

--------------------------------------------------------------------------------


 

 

RIVER POINTE LIMITED PARTNERSHIP

 

KIMBALL HILL CHADWICK FARMS

 

LIMITED PARTNERSHIP

 

KIMBALL HILL MARBELLA ESTATES

 

LIMITED PARTNERSHIP

 

INDIAN TRAILS LIMITED PARTNERSHIP

 

EDGEWATER LIMITED PARTNERSHIP

 

HUNTINGTON CHASE LIMITED

 

PARTNERSHIP

 

LEGEND LAKES LIMITED PARTNERSHIP

 

WATERFORD LIMITED PARTNERSHIP

 

WHISPERING MEADOW LIMITED

 

PARTNERSHIP

 

WHITE OAK LIMITED PARTNERSHIP

 

KIMBALL MOUNTAIN FIRST LIMITED

 

PARTNERSHIP

 

GABLES AT HIDDENBROOK LIMITED

 

PARTNERSHIP

 

PARK SHORE, L.L.C.

 

KIMBALL HILL URBAN CENTERS SPECIAL PURPOSES, L.L.C.

 

TERRAMINA, LLC

 

 

By:

/s/ C. Kenneth Love

 

 

C. Kenneth Love

 

 

Vice Chairman

 

 

 

EAST LAKE PARK, INC.

 

 

 

By:

/s/ David K. Hill

 

 

David K. Hill

 

 

President

 

--------------------------------------------------------------------------------


 

 

KIMBALL HILL TX PROPERTIES, LLC

 

 

 

By:

Kimball Hill Homes Houston, L.P., its manager

 

 

 

 

 

By:

/s/ C. Kenneth Love

 

 

 

C. Kenneth Love

 

 

 

Vice Chairman

 

 

 

THE HAMILTON PLACE PARTNERSHIP

 

 

 

By:

Kimball Hill Homes Illinois, LLC, its general partner

 

 

 

 

 

By:

/s/ C. Kenneth Love

 

 

 

C. Kenneth Love

 

 

 

Vice Chairman

 

--------------------------------------------------------------------------------

 

 


 

 

“ADMINISTRATIVE AGENT”

 

 

 

HARRIS N.A., in its capacity as the Administrative Agent for the Lenders

 

 

 

 

By:

/s/ James A. Jerz

 

Name:

James A. Jerz

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

Associated Bank National Association, as a Lender

 

 

 

 

By:

/s/ Robert J. Burda

 

Name:

Robert J. Burda

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A. and LaSalle Bank, N.A., as a Lender

 

 

 

 

By:

/s/ Patricia A. Provrazno

 

Name:

Patricia A. Provrazno

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, as a Lender

 

 

 

 

By:

/s/ William C. Weatherby

 

Name:

WILLIAM C. WEATHERBY

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A. formerly known as

 

CITIBANK TEXAS, N.A., as a Lender

 

 

 

 

By:

/s/ William L. Kinard

 

Name:

William L. Kinard

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Comerica Bank, as a Lender

 

 

 

 

By:

/s/ Charles Weddell

 

Name:

Charles Weddell

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Compass Bank, as a Lender

 

 

 

 

By:

/s/ Johanna Duke Paley

 

Name:

Johanna Duke Paley

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

Fifth Third Bank, as a Lender

 

 

 

 

By:

/s/ Thomas W. O’Connell

 

Name:

Thomas W. O’Connell

 

Title:

Vice President

 

--------------------------------------------------------------------------------

 


 

 

FRANKLIN BANK, SSB, as a Lender

 

 

 

 

By:

/s/ Sherry K. Day

 

Name:

Sherry K. Day

 

Title:

Senior Vice President

 

 

Address:

 

 

9800 Richmond Ave, #680

 

Houston, TX 77042

 

Attention:

Sherry K. Day

 

Telecopy:

(713) 343-8160

 

Telephone:

(713) 339-8943

 

--------------------------------------------------------------------------------


 

 

Harris N.A., as a Lender

 

 

 

 

By:

/s/ James A. Jerz

 

Name:

James A. Jerz

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

JP Morgan Chase, as a Lender

 

 

 

 

By:

/s/ Randall B. Durant

 

Name:

RANDALL B. DURANT

 

Title:

SENIOR VICE PRESIDENT

 

--------------------------------------------------------------------------------


 

 

Key Bank NA, as a Lender

 

 

 

 

By:

/s/ Nathan Weyen

 

Name:

Nathan Weyen

 

Title:

VP

 

--------------------------------------------------------------------------------


 

 

MB FINANCIAL BANK, as a Lender

 

 

 

 

By:

/s/ Gary Pleickhardt

 

Name:

GARY PLEICKHARDT

 

Title:

VICE PRESIDENT

 

--------------------------------------------------------------------------------


 

 

National City, as a Lender

 

 

 

 

By:

/s/ Todd R. Olsen

 

Name:

TODD R. OLSEN

 

Title:

VP

 

--------------------------------------------------------------------------------


 

 

RBS Citizens NA, successor by merger to Charter

 

One Bank NA as a Lender

 

 

 

 

By:

/s/ Christopher G. Daniel

 

Name:

Christopher G. Daniel

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Wachovia Bank, National Association, as a Lender

 

 

 

 

By:

/s/ Maurice M. Ryan

 

Name:

Maurice M. Ryan

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 1

 

CREDIT AGREEMENT DEFAULTS

 

1.               The Borrower has not provided the Administrative Agent and the
Lenders with the certificate of the Borrowing Base as of December 31, 2007 as
required by Section 8.5(a) of the Credit Agreement(with notice thereof to the
Borrower either not being required under clause (c) of Section 9.1 of the Credit
Agreement or, if required thereunder, such notice having been received by the
Borrower or such requirement of such notice having been waived by the Borrower),
and as a consequence thereof, an Event of Default has occurred and is continuing
under clause (c) of Section 9.1 of the Credit Agreement.

 

2.               The Borrower has not provided the Administrative Agent and the
Lenders with the information regarding Liquidity forecasts as required by
Section 8.5(b) of the Credit Agreement and, as a consequence thereof, an Event
of Default has occurred and is continuing under clause (c) of Section 9.1 of the
Credit Agreement (with notice thereof to the Borrower not being required under
clause (c) of Section 9.1 of the Credit Agreement or, if required thereunder,
such notice having been received by the Borrower or such requirement of such
notice being waived by the Borrower).

 

3.               The Borrower has not provided the Administrative Agent and the
Lenders with certifications regarding the information required by
Section 8.5(c) of the Credit Agreement (with notice thereof to the Borrower
either not being required under clause (c) of Section 9.1 of the Credit
Agreement or, if required thereunder, such notice having been received by the
Borrower or such requirement of such notice having been waived by the Borrower),
and, as a consequence thereof, an Event of Default has occurred and is
continuing under clause (c) of Section 9.1 of the Credit Agreement.

 

4.               The Borrower has not provided the Administrative Agent and the
Lenders with unaudited quarterly financial information for its historical fiscal
quarters ended September 30 (with notice thereof to the Borrower either not
being required under clause (c) of Section 9.1 of the Credit Agreement or, if
required thereunder, such notice having been received by the Borrower or such
requirement of such notice having been waived by the Borrower) and, as a
consequence thereof, an Event of Default has occurred and is continuing under
clause (c) of Section 9.1 of the Credit Agreement.

 

5.               The Borrower has not provided the Administrative Agent and the
Lenders with the written statements required by Section 8.5(f) of the Credit
Agreement (with notice thereof to the Borrower either not being required under
clause (c) of Section 9.1 of the Credit Agreement or, if required thereunder,
such notice having been received by the Borrower or such requirement of such
notice having been waived by the Borrower) and, as a consequence thereof, an
Event of Default has occurred and is continuing under clause (c) of Section 9.1
of the Credit Agreement.

 

6.               The Borrower has not provided the Administrative Agent and the
Lenders with the written statements required by Section 8.5(h) (with notice
thereof to the Borrower either not being required under clause (c) of
Section 9.1 of the Credit Agreement or, if required thereunder, such notice
having been received by the Borrower or such requirement of

 

 

--------------------------------------------------------------------------------


 

such notice having been waived by the Borrower) and, as a consequence thereof,
an Event of Default has occurred and is continuing under clause (c) of
Section 9.1 of the Credit Agreement.

 

7.               The Borrower has not provided the Administrative Agent and the
Lenders with the information required by Section 8.5(i) of the Credit Agreement
for its fiscal year ending September 30, 2008 (with notice thereof to the
Borrower either not being required under clause (c) of Section 9.1 of the Credit
Agreement or, if required thereunder, such notice having been received by the
Borrower or such requirement of such notice having been waived by the Borrower)
and, as a consequence thereof, an Event of Default has occurred and is
continuing under clause (c) of Section 9.1 of the Credit Agreement.

 

8.               The Borrower has not provided the Administrative Agent and the
Lenders with the information required by Section 8.5(n) of the Credit Agreement
(with notice thereof to the Borrower either not being required under clause
(c) of Section 9.1 of the Credit Agreement or, if required thereunder, such
notice having been received by the Borrower or such requirement of such notice
having been waived by the Borrower) and, as a consequence thereof, an Event of
Default has occurred and is continuing under clause (c) of Section 9.1 of the
Credit Agreement.

 

9.               The Borrower has failed to timely notify the Administrative
Agent and the Lenders of some or all of the Credit Agreement Defaults pursuant
to Section 8.5(k) or otherwise (with notice thereof to the Borrower either not
being required under clause (c) of Section 9.1 of the Credit Agreement or, if
required thereunder, such notice having been received by the Borrower or such
requirement of such notice having been waived by the Borrower) and, as a
consequence thereof, an Event of Default has occurred and is continuing under
clause (b) of Section 9.1 of the Credit Agreement.

 

10.         The Borrower has not provided the Administrative Agent and the
Lenders with the certificate required by Section 8.5(m) in respect of its
September 30, 2007 financial statements (with notice thereof to the Borrower
either not being required under clause (c) of Section 9.1 of the Credit
Agreement or, if required thereunder, such notice having been received by the
Borrower or such requirement of such notice having been waived by the Borrower)
and, as a consequence thereof, an Event of Default has occurred and is
continuing under clause (c) of Section 9.1 of the Credit Agreement.

 

11.         The Borrower has entered into agreements in the ordinary course of
business with providers of surety bonds that may have resulted or may in the
future result in the creation of a Lien on Property of the Borrower and the
related filing of UCC financing statements in violation of  Section 8.8 of the
Credit Agreement, and, as a consequence thereof, (x) if such a Lien has been
created on the Property of the Borrower (with notice thereof to the Borrower
either not being required under clause (d) of Section 9.1 of the Credit
Agreement or, if required thereunder, such notice having been received by the
Borrower or such requirement of such notice having been waived by the Borrower)
an Event of Default has occurred and is continuing and (y) if a Lien may in the
future result in the creation of a Lien on the Property of the Borrower, a
Default may have occurred and may be continuing under clause (d) of Section 9.1
of the Credit Agreement.

 

 

--------------------------------------------------------------------------------


 

12.         Due to the existence of some or all of the Credit Agreement Defaults
and the other matters expressly contemplated by this Waiver Agreement, the
Borrower may have breached certain representations in connection with previous
advances, continuations and conversions of Loans and, if such breach has
occurred, an Event of Default has occurred and is continuing under clause (e) of
Section 9.1 of the Credit Agreement.

 

13.         The Borrower has (i) breached one of more of the covenants in
Section 8.22 of the Credit Agreement for the fiscal quarter ending September 30,
2007, (ii) breached one of more of the covenants in Section 8.22 of the Credit
Agreement for the fiscal quarter ending December 31, 2007 and (iii) breached
clause (g) of Section 8.22, and will continue to fail to satisfy such clause
(iii) until the Termination Date, and as a consequence thereof, an Event of
Default has occurred and is continuing under clause (b) of Section 9.1 of the
Credit Agreement.

 

14.         The Borrower has not complied with Section 8.7(d) with respect to
Special Project Subsidiaries of the Credit Agreement and, as a consequence
thereof, an Event of Default has occurred and is continuing under clause (b) of
Section 9.1 of the Credit Agreement.

 

15.         The Borrower has not complied with Section 8.7(h) or
Section 8.9(j) of the Credit Agreement, and will continue to fail to satisfy
Section 8.7(h) and Section 8.9(j) until the Termination Date, due to recent
reductions in Tangible Net Worth and, as a consequence thereof, an Event of
Default has occurred and is continuing under clause (b) of Section 9.1 of the
Credit Agreement.

 

16.         The Borrower is a Guarantor under the Credit Agreement (the “Kyle
Canyon Credit Agreement”), dated as of July 20, 2005, by and among Kyle
Acquisition Group, LLC (“Kyle Canyon”), a Nevada limited liability company,
Wachovia Bank, National Association, as Administrative Agent (the “Kyle Canyon
Administrative Agent”), LaSalle Bank National Association, National City Bank
and The Royal Bank of Scotland PLC, as Documentation Agents, and Wachovia
Capital Markets, LLC, as Sole Bookrunner and Sole Lead Arranger (as amended,
“Kyle Canyon Credit Agreement”).  In connection with the Kyle Canyon Credit
Agreement, the Borrower provided a pro rata Repayment Guaranty and certain
related performance and limited guarantees (the “Kyle Canyon Guaranty”) in favor
of the Kyle Canyon Administrative Agent.  It constitutes an “Event of Default”
under Section 9.01(m) of the Kyle Canyon Credit Agreement if the Borrower, as a
Guarantor thereunder, does not meet its Parent Guarantor Financial Covenants (as
defined in the Kyle Canyon Credit Agreement), which currently are the same
covenants set forth in Section 8.22 of the Credit Agreement.  The Kyle Canyon
Administrative Agent has not provided Kyle Canyon or the Borrower with notice of
this “Event of Default” under Section 9.01(m) of the Kyle Canyon Credit
Agreement; however, such “Event of Default,” if not cured as set forth in the
Kyle Canyon Credit Agreement, could result in the acceleration of obligations
under the Kyle Canyon Credit Agreement and the related Kyle Canyon Guaranty and,
as a consequence of such acceleration, if the Administrative Agent, acting at
the direction of the Required Lenders, terminates the Limited Duration Waiver
Agreement by giving notice to the Borrower and the Guarantors, an Event of
Termination shall exist.

 

 

--------------------------------------------------------------------------------


 

17.         Section 21(a) of the Kyle Canyon Guaranty requires that the Borrower
deliver to the Kyle Canyon Administrative Agent its audited annual financial
statements without a “going concern” qualification.  Breach of such covenant
constitutes an “Event of Default” under the Kyle Canyon Credit Agreement, and,
if not cured as set forth in the Kyle Canyon Credit Agreement, could result in
the acceleration of obligations under the Kyle Canyon Credit Agreement and the
related Kyle Canyon Guaranty.  As a consequence of any such acceleration, if the
Administrative Agent, acting at the direction of the Required Lenders,
terminates the Limited Duration Waiver Agreement by giving notice to the
Borrower and the Guarantors, an Event of Termination shall exist.

 

18.         The Kyle Canyon Administrative Agent has sent Kyle Canyon notice
that defaults exist under the Kyle Canyon Credit Agreement, including as a
result of non-compliance with (a) Section 5.01 (“Performance and Completion of
Project”), (b) Section 5.07 (“Compliance With Agreements”), (c) Section 6.01
(“Financial Statements and Other Information”) and (d) Section 6.02 (“Notice of
Material Events”). In addition, the notice of default asserted that Kyle Canyon
was in default of Section 9.01(m) of the Kyle Canyon Credit Agreement, due to
certain cessations of the construction of Improvements (as defined therein). 
The 9.01(m) default and breach of the Section 5.01 obligations constitute an
Event of Default for which no cure period exists, and which could result in the
acceleration of obligations under the Kyle Canyon Credit Agreement and the
related Kyle Canyon Guaranty.  In addition, the Sections 5.07, 6.01 and 6.02
defaults, if not cured as set forth in the Kyle Canyon Credit Agreement, could
result in the acceleration of obligations under the Kyle Canyon Credit Agreement
and the related Kyle Canyon Guaranty.  As a consequence of any such
acceleration, if the Administrative Agent, acting at the direction of the
Required Lenders, terminates the Limited Duration Waiver Agreement by giving
notice to the Borrower and the Guarantors, an Event of Termination shall exist.

 

19.         The Borrower is a Guarantor under the Amended & Restated Credit
Agreement (the “South Edge Credit Agreement”), dated as of March 9, 2007, by and
among South Edge, LLC, a Delaware limited liability company, JPMorgan Chase
Bank, N.A., as Administrative Agent (the “South Edge Administrative Agent”), The
Royal Bank of Scotland PLC, as Documentation Agent, and J.P. Morgan Securities
Inc. as Sole Bookrunner and Sole Lead Arranger (as amended, the “South Edge
Credit Agreement”).  In connection with the South Edge Credit Agreement, the
Borrower provided a Repayment Guaranty (the “South Edge Guaranty”) in favor of
the South Edge Administrative Agent.   In connection with the South Edge Credit
Agreement, the Borrower provided a pro rata Repayment Guaranty and certain
related performance and limited guarantees (the “South Edge Guaranty”) in favor
of the South Edge Administrative Agent.  It constitutes an “Event of Default”
under Section 9.01(m) of the South Edge Credit Agreement if the Borrower, as a
Guarantor thereunder, does not meet its Parent Guarantor Financial Covenants (as
defined in the South Edge Credit Agreement), which currently are the same
covenants set forth in Section 8.22 of the Credit Agreement.  On January 22,
2008, the South Edge Administrative Agent provided South Edge with notice of
this “Event of Default” under Section 9.01(m) of the South Edge Credit
Agreement.  Such “Event of Default,” if not cured as set forth in the South

 

 

--------------------------------------------------------------------------------


 

Edge Credit Agreement, could result in the acceleration of obligations under the
South Edge Credit Agreement and the related South Edge Guaranty.  As a
consequence thereof, if the Administrative Agent, acting at the direction of the
Required Lenders, terminates the Limited Duration Waiver Agreement by giving
notice to the Borrower and the Guarantors, an Event of Termination shall exist.

 

20.         Section 21(a) of the South Edge Guaranty requires that the Borrower
deliver to the South Edge Administrative Agent its audited annual financial
statements without a “going concern” qualification.  Breach of such covenant
constitutes an “Event of Default” under the South Edge Credit Agreement, and, if
not cured as set forth in the South Edge Credit Agreement, could result in the
acceleration of obligations under the South Edge Credit Agreement and the
related South Edge Guaranty.  As a consequence of any such acceleration, if the
Administrative Agent, acting at the direction of the Required Lenders,
terminates the Limited Duration Waiver Agreement by giving notice to the
Borrower and the Guarantors, an Event of Termination shall exist.

 

21.         The Borrower is a Guarantor under the Amended and Restated
Development Loan Agreement (the “SRAV Loan “), dated October 31, 2007 between KH
SRAV I, LLC and Wachovia Bank, N.A.  Pursuant to Section 5.3 and Rider A of the
related Amended and Restated Guaranty (the “SRAV Guaranty”), the Borrower, as
Guarantor, must meet the obligations set forth under Section 8.22 of the Credit
Agreement.  Failure to meet the obligations set forth in Section 5.3 and Rider A
of the SRAV Guaranty constitute an “Event of Default” under Section 6.1(b) and
(c) of the SRAV Loan.  In addition, under Section 6.1(c) and (x) of the SRAV
Loan, certain of the Credit Agreement Defaults (including failure to comply with
corresponding reporting requirements under the SRAV Guaranty) and the Borrowed
Money Defaults constitute an “Event of Default” under the SRAV Loan, which in
turn, constitutes a Credit Agreement Default.  As a consequence thereof, if the
Administrative Agent, acting at the direction of the Required Lenders,
terminates the Limited Duration Waiver Agreement by giving notice to the
Borrower and the Guarantors, an Event of Termination shall exist.

 

22.         The repurchase of the Borrower’s common stock from Mr. Eugene Rowehl
is a breach of Section 8.9(k) and, as a consequence thereof, an Event of Default
has occurred and is continuing under clause (b) of Section 9.1.  Such repurchase
may have been a Default under Section 8.12 of the Credit Agreement to the extent
that a Default existed at the time of such repurchase, in which case, an Event
of Default has occurred and is continuing under clause (b) of Section 9.1 of the
Credit Agreement.

 

23.         The Borrower’s retention of $5,000,000 per year of Net Cash Proceeds
from Dispositions pursuant to Section 1.9(b) may have been an Event of Default
under the Credit Agreement to the extent that a Default existed at the time of
such Disposition or Dispositions, in which case, an Event of Default has
occurred and is continuing under clause (b) of Section 9.1 of the Credit
Agreement.

 

24.         Any item set forth in Schedule 2 or Schedule 3 is hereby
incorporated by reference into this Schedule 1.

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

BORROWED MONEY DEFAULTS

 

1.               The Borrower is a Guarantor under the Kyle Canyon Credit
Agreement.  In connection with the Kyle Canyon Credit Agreement, the Borrower
provided the Kyle Canyon Guaranty in favor of the Kyle Canyon Administrative
Agent.  It constitutes an “Event of Default” under Section 9.01(m) of the Kyle
Canyon Credit Agreement if the Borrower, as a Guarantor thereunder, does not
meet its Parent Guarantor Financial Covenants (as defined in the Kyle Canyon
Credit Agreement), which currently are the same covenants set forth in
Section 8.22 of the Credit Agreement.  The Kyle Canyon Administrative Agent has
not provided Kyle Canyon or the Borrower with notice of this “Event of Default”
under Section 9.01(m) of the Kyle Canyon Credit Agreement; however, such “Event
of Default,” if not cured as set forth in the Kyle Canyon Credit Agreement,
could result in the acceleration of obligations under the Kyle Canyon Credit
Agreement and the related Kyle Canyon Guaranty and, as a consequence of such
acceleration, if the Administrative Agent, acting at the direction of the
Required Lenders, terminates the Limited Duration Waiver Agreement by giving
notice to the Borrower and the Guarantors, an Event of Termination shall exist.

 

2.               The Kyle Canyon Administrative Agent has sent Kyle Canyon
notice that defaults exist under the Kyle Canyon Credit Agreement, including as
a result of non-compliance with (a) Section 5.01 (“Performance and Completion of
Project”), (b) Section 5.07 (“Compliance With Agreements”), (c) Section 6.01
(“Financial Statements and Other Information”) and (d) Section 6.02 (“Notice of
Material Events”). In addition, the notice of default asserted that Kyle Canyon
was in default of Section 9.01(m) of the Kyle Canyon Credit Agreement, due to
certain cessations of the construction of Improvements (as defined therein). 
The 9.01(m) default and breach of the Section 5.01 obligations constitute an
Event of Default for which no cure period exists, and which could result in the
acceleration of obligations under the Kyle Canyon Credit Agreement and the
related Kyle Canyon Guaranty.  In addition, the Sections 5.07, 6.01 and 6.02
defaults, if not cured as set forth in the Kyle Canyon Credit Agreement, could
result in the acceleration of obligations under the Kyle Canyon Credit Agreement
and the related Kyle Canyon Guaranty.  As a consequence of any such
acceleration, if the Administrative Agent, acting at the direction of the
Required Lenders, terminates the Limited Duration Waiver Agreement by giving
notice to the Borrower and the Guarantors, an Event of Termination shall exist.

 

3.               Section 21(a) of the Kyle Canyon Guaranty requires that the
Borrower deliver to the Kyle Canyon Administrative Agent its audited annual
financial statements without a “going concern” qualification.  Breach of such
covenant constitutes and “Event of Default” under the Kyle Canyon Credit
Agreement, and, if not cured as set forth in the Kyle Canyon Credit Agreement,
could result in the acceleration of obligations under the Kyle Canyon Credit
Agreement and the related Kyle Canyon Guaranty.  As a consequence of any such

 

 

--------------------------------------------------------------------------------


 

acceleration, if the Administrative Agent, acting at the direction of the
Required Lenders, terminates the Limited Duration Waiver Agreement by giving
notice to the Borrower and the Guarantors, an Event of Termination shall exist.

 

4.               The Borrower is a Guarantor under the South Edge Credit
Agreement.  In connection with the South Edge Credit Agreement, the Borrower
provided the South Edge Guaranty in favor of the South Edge Administrative
Agent.   In connection with the South Edge Credit Agreement, the Borrower
provided the South Edge Guaranty in favor of the South Edge Administrative
Agent.  It constitutes an “Event of Default” under Section 9.01(m) of the South
Edge Credit Agreement if the Borrower, as a Guarantor thereunder, does not meet
its Parent Guarantor Financial Covenants (as defined in the South Edge Credit
Agreement), which currently are the same covenants set forth in Section 8.22 of
the Credit Agreement.  On January 22, 2008, the South Edge Administrative Agent
provided South Edge with notice of this “Event of Default” under
Section 9.01(m) of the South Edge Credit Agreement.  Such “Event of Default,” if
not cured as set forth in the South Edge Credit Agreement, could result in the
acceleration of obligations under the South Edge Credit Agreement and the
related South Edge Guaranty.  As a consequence of any such acceleration, if the
Administrative Agent, acting at the direction of the Required Lenders,
terminates the Limited Duration Waiver Agreement by giving notice to the
Borrower and the Guarantors, an Event of Termination shall exist.

 

5.               Section 21(a) of the South Edge Guaranty requires that the
Borrower deliver to the South Edge Administrative Agent its audited annual
financial statements without a “going concern” qualification.  Breach of such
covenant constitutes and “Event of Default” under the South Edge Credit
Agreement.  Breach of such covenant constitutes and “Event of Default” under the
South Edge Credit Agreement, and, if not cured as set forth in the South Edge
Credit Agreement, could result in the acceleration of obligations under the
South Edge Credit Agreement and the related South Edge Guaranty.  As a
consequence of any such acceleration, if the Administrative Agent, acting at the
direction of the Required Lenders, terminates the Limited Duration Waiver
Agreement by giving notice to the Borrower and the Guarantors, an Event of
Termination shall exist.

 

6.               The Borrower is a Guarantor under the SRAV Loan.  Pursuant to
Section 5.3 and Rider A of the SRAV Guaranty, the Borrower, as Guarantor, must
meet the obligations set forth under Section 8.22 of the Credit Agreement. 
Failure to meet the obligations set forth in Section 5.3 and Rider A of the SRAV
Guaranty constitute and “Event of Default” under Section 6.1(b) and (c) of the
SRAV Loan.  In addition, under Section 6.1(c) and (x) of the SRAV Loan, certain
of the Credit Agreement Defaults (including failure to comply with corresponding
reporting requirements under the SRAV Guaranty) and the Borrowed Money Defaults
constitute an “Event of Default” under the SRAV Loan, which in turn, constitutes
a Credit Agreement Default.  As a consequence thereof, if the Administrative
Agent, acting at the direction of the Required Lenders, terminates the Limited
Duration Waiver Agreement by giving notice to the Borrower and the Guarantors,
an Event of Termination shall exist.

 

 

--------------------------------------------------------------------------------


 

7.               The Borrower is a Guarantor under the Loan Agreement (the
“First Bank Loan”), dated as of January 5, 2002, by and between Kimball Hill
Homes Texas, Inc. and First Bank & Trust, a California state bank (“First
Bank”).  Under Section 6.01(B) of the First Bank Loan, the Credit Agreement
Defaults and the Borrowed Money Defaults constitute an “Event of Default”
thereunder.  As a consequence of such “Event of Default,” First Bank may
accelerate amounts due under the First Bank Loan.  The total availability under
the First Bank Loan Agreement is $1,900,000.  On January 15, 2008, the Company
received notice from First Bank of First Bank’s intention to accelerate
obligations under the First Bank Loan on January 25, 2008 if the pending
defaults under the Credit Agreement were not cured.

 

8.               Any item set forth in Schedule 1 or Schedule 3 are hereby
incorporated by reference into this Schedule 2.

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

MATERIAL AGREEMENT DEFAULTS

 

1.               The failure by the Borrower, as Guarantor under the Kyle Canyon
Credit Agreement, to meet Parent Guarantor Financial Covenants set forth in the
Kyle Canyon Credit Agreement constitutes an “Event of Default” under
Section 11.1.12 of Kyle Canyon’s Operating Agreement.  If such an “Event of
Default” occurs, the remedies under the Kyle Canyon Operating Agreement would
constitute an Event of Default under the Credit Agreement.  A potential remedy
under the Kyle Canyon Operating Agreement would be for the Kyle Canyon members
or Kyle Canyon to purchase Kimball Hill Homes Nevada, Inc.’s (“Kimball Hill
Nevada”) (the Borrower’s subsidiary and a Guarantor under the Credit Agreement)
interest in Kyle Canyon at a price equal to 80% of Kimball Hill Nevada’s capital
contributions, which would constitute an Event of Default under Section 8.7 of
the Credit Agreement.  As a consequence thereof, if the Administrative Agent,
acting at the direction of the Required Lenders, terminates the Limited Duration
Waiver Agreement by giving notice to the Borrower and the Guarantors, an Event
of Termination shall exist.

 

2.               The failure by the Borrower, as Guarantor under the South Edge
Credit Agreement, to meet its Parent Guarantor Financial Covenants set forth in
the South Edge Credit Agreement constitutes an “Event of Default” under
Section 11.1.12 of South Edge’s Operating Agreement. If such an “Event of
Default” occurs, the remedies under the South Edge Canyon Operating Agreement
would constitute an Event of Default under the Credit Agreement.  A potential
remedy under the South Edge Operating Agreement would be for the South Edge
members or South Edge to purchase Kimball Hill Nevada’s interest in South Edge
at a price equal to 80% of Kimball Hill Nevada’s capital contributions, which
would constitute an Event of Default under Section 8.7 of the Credit Agreement. 
As a consequence thereof, acting at the direction of the Required Lenders,
terminates the Limited Duration Waiver Agreement by giving notice to the
Borrower and the Guarantors, an Event of Termination shall exist.

 

3.               Any item set forth in Schedule 1 or Schedule 2 are hereby
incorporated by reference into this Schedule 3.

 

 

--------------------------------------------------------------------------------